DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed July 20, 2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Drawing, Specification and claims has overcome each and every objection, and the 112 rejection previously set forth in the Non-Final Office Action mailed April 22, 2022.

Drawings

The amended drawings were received on July 20, 2022. These drawings are accepted.

Claim Objections

Claims 1, 3 and 5-10 are objected to because of the following informalities:

Regarding claim 1, 
In ll. 13-14, the recitation “in the SCO2 cycle, the SCO2 turbine is configured to receive the working fluid CO2 in the SCO2 cycle” is believed to be in error for - - in the SCO2 cycle, the SCO2 turbine is configured to receive the first working fluid CO2 in the SCO2 cycle - -
In ll. 17-18, the recitation “the gas cooler is configured to receive exhaust from the SCO2 turbine to heat a working fluid CO2 in the TCO2 cycle” is believed to be in error for - - the gas cooler is configured to receive [[exhaust]] the first working fluid from the SCO2 turbine to heat a second working fluid CO2 in the TCO2 cycle - -
In ll. 19-20, the recitation “the SCO2 compressor is configured to receive exhaust from the gas cooler in the SCO2 cycle for compression” is believed to be in error for - - the SCO2 compressor is configured to receive [[exhaust]] the first working fluid CO2 from the gas cooler in the SCO2 cycle for compression - -
From p. 4, l.22-p. 5, l. 1, the recitation “the waste heat boiler is configured to receive the exhaust discharged from the SCO2 compressor for reheating” is believed to be in error for - - the waste heat boiler is configured to receive [[the exhaust]] the first working fluid CO2 discharged from the SCO2 compressor for reheating - -

Regarding claim 3, 
In p. 6, ll. 2-3, the recitation “the gas cooler is configured to heat the working fluid CO2 in the TCO2 cycle” is believed to be in error for - - the gas cooler is configured to heat the second working fluid CO2 in the TCO2 cycle - -
In p. 6, ll. 4-5, the recitation “the TCO2 turbine is configured to receive the working fluid CO2 in the TCO2 cycle” is believed to be in error for - - the TCO2 turbine is configured to receive the second working fluid CO2 in the TCO2 cycle - -
In p. 6, ll. 12-13, the recitation “the precooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the working fluid CO2 pump” is believed to be in error for - - the precooler is configured to receive the second working fluid CO2 in the TCO2 cycle that is discharged from [[an outlet of]] the working fluid CO2 pump - -
In p. 6, ll. 15-18, the recitation “the gas cooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the precooler and heat the working fluid CO2 in TCO2 cycle by the working fluid CO2 in the SCO2 cycle” is believed to be in error for - - the gas cooler is configured to receive the second working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the precooler and heat the second working fluid CO2 in TCO2 cycle by the first working fluid CO2 in the SCO2 cycle - -

Regarding claim 5, In p. 7, ll. 14-16, the recitation “the second heat exchanger is configured to receive the working fluid R1150 discharged from an outlet of the working fluid R1150 pump” is believed to be in error for - - the second heat exchanger is configured to receive the working fluid R1150 discharged from [[an outlet of]] the working fluid R1150 pump - -



Regarding claim 6, 
In p. 8, ll. 5-6, the recitation “receive flue gas discharged from an outlet at a flue gas side of the evaporator” is believed to be in error for - - receive a flue gas discharged from [[an outlet at]] a flue gas side of the evaporator - -
In p. 8, ll. 7-8, the recitation “separate the flue gas from water; the first air conditioning cooler is configured to receive the water” is believed to be in error for - - separate the flue gas from a first flow of water; the first air conditioning cooler is configured to receive the first water - -
Regarding claim 7, 
In l. 5, the recitation “receive flue gas discharged from an outlet of the second heat exchanger” is believed to be in error for - - receive the flue gas discharged from [[an outlet of]] the second heat exchanger - -
In ll. 8-9, the recitation “the third condenser is configured … to condense the working fluid CO2 in the TCO2 cycle” is believed to be in error for - - the third condenser is configured … to condense the second working fluid CO2 in the TCO2 cycle - -

Regarding claim 8, 
From p. 8, l. 3-p. 9, l. 3, the recitation “the third heat exchanger is configured to receive flue gas discharged from an outlet of the third condenser and condense water; and the first ice container is configured to store generated ice;” is believed to be in error for - - the third heat exchanger is configured to receive the flue gas discharged from [[an outlet of]] the third condenser and condense a second flow of water to generate ice; and the first ice container is configured to store [[generated]] the ice - -
In p. 8, l. 6, the recitation “receive flue gas discharged from an outlet of the third heat exchanger” is believed to be in error for - - receive the flue gas discharged from [[an outlet of]] the third heat exchanger - -

Regarding claim 9, 
In p. 9, ll. 8-14, the recitation “(i) divide LNG from an outlet of the LNG pump into two parts such that: one part enters the R1150 condenser and the first condenser in sequence, and is reverted to a natural gas by …, and an other part enters the second condenser and is reverted to a natural gas by …” is believed to be in error for - - (i) divide LNG from an outlet of the LNG pump into [[two parts]] a first part and a second part such that: [[one]] the first part enters the R1150 condenser and the first condenser in sequence, and is reverted to a first natural gas by …, and [[an other]] the second part enters the second condenser and is reverted to a second natural gas by … - -
From p. 9, l. 15-p. 10, l. 2, the recitation “(ii) merge the natural gas from the one part and the natural gas from the other part to form a merged natural gas after the natural gas from the one part flows out of an outlet of the first condenser and the natural gas from the other part flows out of an outlet of the second condenser” is believed to be in error for - - (ii) merge the first natural gas from the [[one]] first part and the second natural gas from the [[other]] second part to form a merged natural gas after the first natural gas from the [[one]] first part flows out of [[an outlet of]] the first condenser and the second natural gas from the [[other]] second part flows out of [[an outlet of]] the second condenser - -
In p. 10, ll. 3-6, the recitation “the fourth heat exchanger is configured to … form ice by condensing water; the second ice container is configured to store the formed ice” is believed to be in error for - - the fourth heat exchanger is configured to … form ice by condensing a flow of water; the second ice container is configured to store the [[formed]] ice - -
In p. 10, ll. 7-9, the recitation “the third air conditioning cooler is configured to receive natural gas discharged from an outlet of the fourth heat exchanger” is believed to be in error for - - the third air conditioning cooler is configured to receive the merged natural gas discharged from [[an outlet of]] the fourth heat exchanger - -
In p. 10, ll. 11-15, the recitation “feed a part of the natural gas discharged from an outlet of the third air conditioning cooler … , and supply a remaining part of the natural gas discharged from the outlet of the third air conditioning cooler to a gas network” is believed to be in error for - - feed a part of the merged natural gas discharged from [[an outlet of]] the third air conditioning cooler … , and supply a remaining part of the merged natural gas discharged from [[the outlet of]] the third air conditioning cooler to a gas network - -

Regarding claim 10, in l. 3, the recitation “the dry ice container is capable of providing dry ice to users” is believed to be in error for - - the dry ice container is capable of providing the dry ice to users - - 

Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, 
In ll. 11-12, the recitation “the waste heat boiler is configured to receive exhaust from a third preheater to heat a working fluid CO2 in the SCO2 cycle” is indefinite. The term “a third preheater” lacks antecedent basis because “a first preheater” and “a second preheater” were not previously claimed in cl. 

Regarding claim 2,  
In ll. 2-4, the recitation “the SOFC/GT hybrid power generation subsystem comprises an air compressor, … , the third preheater, …” is indefinite. The term “the third preheater” is the same “third preheater” claimed in cl. 1, ll. 11-12, which lacks of antecedent basis  because “a first preheater” and “a second preheater” were not previously claimed in cl.1 or cl. 2.  
In ll. 11-13, the recitation “the afterburner is configured to receive exhaust from the cathode and exhaust from the anode of the SOFC” is unclear whether the “exhaust” from the cathode and the “exhaust” from the anode are the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, or ll. 19-20. For examination purpose, the recitation was interpreted as the “exhaust” from the cathode and the “exhaust” from the anode are not the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, or ll. 19-20.
In ll. 14-16, the recitation “the gas turbine is configured to receive high-temperature exhaust from the afterburner such that the high-temperature exhaust expands through the gas turbine” is unclear whether the “high-temperature exhaust” is the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, ll. 19-20, or cl. 2, ll. 11-13. For examination purpose, the recitation was interpreted as the “high-temperature exhaust” is not the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, ll. 19-20, or cl. 2, ll. 11-13. 
In ll. 18-19, the recitation “the first preheater, the second preheater, and the third preheater are configured to receive exhaust from the gas turbine in sequence” is unclear whether the “exhaust” is the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, ll. 19-20, cl. 2, ll. 11-13, or ll. 14-16. For examination purpose, the recitation was interpreted as the “exhaust” is not the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, ll. 19-20, cl. 2, ll. 11-13, or ll. 14-16.

Regarding claim 3, 
In p. 5, ll. 23-24, the recitation “the TCO2 cycle comprises the gas cooler, a TCO2 turbine, a third electric generator, …” is indefinite. The term “a third electric generator” lacks of antecedent basis  because “a second electric generator” was not previously claimed in cl. 1 or cl. 3. 
In p. 6, ll. 4-5, the recitation “ the TCO2 turbine is configured to receive the working fluid CO2 in the TCO2 cycle that has been heated by the gas cooler and do work to drive the third electric generator” is indefinite. The term “the third electric generator” is the same “third electric generator” claimed in cl. 3, p. 5, ll. 23-24, which lacks of antecedent basis  because “a second electric generator” was not previously claimed in cl. 1 or cl. 3.  
In p. 6, ll. 7-9, the recitation “the first condenser, the second condenser, and the third condenser are configured to condense exhaust discharged from the TCO2 turbine” is unclear whether the “exhaust” is the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, or ll. 19-20. For examination purpose, the recitation was interpreted as the first condenser, the second condenser, and the third condenser are configured to condense the second working fluid CO2 discharged from the TCO2 turbine.

Regarding claim 5, 
In p. 7, ll. 3-4, the recitation “the ORC cycle subsystem comprises a first heat exchanger, an evaporator, an R1150 turbine, a fourth electric generator” is indefinite. The term “a fourth electric generator” lacks of antecedent basis  because “a second electric generator” and “a third electric generator” were not previously claimed in cl. 1 or cl. 3.
In p. 7, ll. 8-10, the recitation “the R1150 turbine is configured to receive the working fluid R1150 discharged from an outlet at a working fluid R1150 side of the evaporator and do work to drive the fourth electric generator” is indefinite. The term “the fourth electric generator” is the same fourth electric generator claimed in cl. 5, ll. 3-4, which lacks of antecedent basis  because “a second electric generator” and “a third electric generator” were not previously claimed in cl. 1 or cl. 3.
In p. 7, ll. 12-13, the recitation “the R1150 condenser is configured to condense exhaust discharged from the R1150 turbine” is unclear whether the “exhaust” is the same exhaust claimed in cl. 1, ll. 11-12, ll. 17-18, and ll. 19-20. For examination purpose, the recitation was interpreted as the R1150 condenser is configured to condense the working fluid R1150 discharged from the R1150 turbine. 

Regarding claim 6 and its dependents,
From p. 7, l. 25-p. 8, l. 2, the recitation “the CO2 capture and air conditioning cooling subsystem -7-Application No. 16/976,535comprises … , a second heat exchanger, … , a third condenser, a third heat exchanger, …” is indefinite. The term “a second heat exchanger”, “a third condenser”, and ” a third heat exchanger” lacks of antecedent basis  because “a first heat exchanger”, “a first condenser”, “a second condenser”, and “a second heat exchanger” were not previously claimed in cl. 1 or cl. 6.
In p. 7, l. 10, the recitation “the second heat exchanger is configured to …” is indefinite. The term “the second heat exchanger” is the same second heat exchanger claimed in cl. 6, p. 8, ll. 1-2, which lacks of antecedent basis  because “a first heat exchanger” was not previously claimed in cl. 1 or cl. 6.

Regarding claim 7 and its dependents, 
In l. 5, the recitation “receive flue gas discharged from an outlet of the second heat exchanger” is indefinite, because a first heat exchanger is not in the claim.  
In l. 8, the recitation “the third condenser is configured … to condense the working fluid CO2 in the TCO2 cycle” is indefinite. The term “the third condenser” is the same third condenser claimed in cl. 6, p. 8, l. 2, which lacks of antecedent basis  because “a first condenser” and “a second condenser” were not previously claimed in cl. 1, cl. 6, or cl. 7.

Regarding claim 8, 
In p. 8, ll. 3-4, the recitation “the third heat exchanger is configured to receive flue gas discharged from an outlet of the third condenser” is indefinite. The term “the third heat exchanger” is the same third heat exchanger claimed in cl. 6, p. 8, ll. 1-2, which lacks of antecedent basis  because “a first heat exchanger” was not previously claimed in cl. 1, cl. 6, or cl. 7. Moreover, “the third condenser” is the same third condenser claimed in cl. 6, p. 8, l. 2, which lacks of antecedent basis  because “a first condenser” and “a second condenser” were not previously claimed in cl. 1, cl. 6, or cl. 7.
In p. 9, l. 6, the recitation “receive flue gas discharged from an outlet of the third heat exchanger” is indefinite. The term “the third heat exchanger” is the same third heat exchanger claimed in cl. 6, p. 8, ll. 1-2, which lacks of antecedent basis  because “a first heat exchanger” was not previously claimed in cl. 1, cl. 6, or cl. 7.

Regarding claim 9, 
In p. 9, ll. 3-5, the recitation “wherein the LNG cold energy utilization subsystem comprises … , a fourth heat exchanger, a second ice container, and a third air conditioning cooler” is indefinite. The term “a fourth heat exchanger”, “a second ice container”, and “a third air conditioning cooler” lacks of antecedent basis  because “a first heat exchanger”, “a first ice container” and “a second air conditioning cooler” were not previously claimed in cl. 1, cl. 6 or cl. 9. 
In p. 10, l. 3, the recitation “the fourth heat exchanger is configured to …” is indefinite. The term “the fourth heat exchanger” is the same fourth heat exchanger claimed in cl. 9, p. 9, ll. 3-5, which lacks of antecedent basis  because “a first heat exchanger” was not previously claimed in cl. 1, cl. 6 or cl. 9. The same rejection also appears in p. 10, l. 9.
In p. 10, l. 6, the recitation “the second ice container is configured to …” is indefinite. The term “the second ice container” is the same second ice container claimed in cl. 9, p. 9, ll. 3-5, which lacks of antecedent basis  because “a first ice container” was not previously claimed in cl. 1, cl. 6 or cl. 9. T
In p. 10, ll. 7-8, the recitation “the third air conditioning cooler is configured …” is indefinite. The term “the third air conditioning cooler” is the same third air conditioning cooler claimed in cl. 9, p. 9, ll. 3-5, which lacks of antecedent basis  because “the second air conditioning cooler” was not previously claimed in cl. 1, cl. 6 or cl. 9. The same rejection also appears in p. 10, l. 11-12 and l. 15.
In p. 10, ll. 11-12, the recitation “feed a part of the natural gas … into a second preheater …” is indefinite. The term “a second preheater” lacks of antecedent basis  because “a first preheater” was not previously claimed in cl. 1, cl. 6 or cl. 9. 

Regarding claim 10, 
In l. 4, the recitation “the third heat exchanger and a fourth heat exchanger are configured to …” is indefinite. The term “the third heat exchanger” is the same third heat exchanger claimed in cl. 6, p. 7, l. 25-p. 8, l. 2, which lacks of antecedent basis  because “a first heat exchanger” was not previously claimed in cl. 1, cl. 6, or cl. 10. Moreover, the term “a fourth heat exchanger” also lacks of antecedent basis  because “a first heat exchanger” was not previously claimed in cl. 1, cl. 6, or cl. 10.
In ll. 4-8, the recitation “the third heat exchanger and a fourth heat exchanger are configured to store cold energy by making ice, and the first ice container and a second ice container are configured to store the ice formed by cooling water, so that the ice can be provided to users” is unclear whether the third heat exchanger and a fourth heat exchanger are making the same ice (not supported 112a), or making a first ice and a second ice (supported by 112b). Thus, it also renders “the ice” claimed in cl. 10, l. 6 and l. 7 indefinite. Moreover, the recitation is unclear whether the ice is stored in the first ice container and a second ice container and formed by cooling the same water flow (not supported by 112b), or cooling a first water flow and a second water flow (supported by 112b).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN102628402) in view of Wang Xurong (Exergy and exergoeconomic analyses of a supercritical CO2 cycle for a cogeneration application), DAI (CN103161607), and CONLON (20180094550). 
	
	Regarding claim 1, DAI (CN402) teaches the claimed invention: a combined cooling, heating and power system (Fig. 3) based on solid oxide fuel cell and gas turbine (SOFC/GT power generation cycle, top cycle of Fig. 3 to generate electricity via 13) and CO2 (SOFC/GT/CO2) (ORC cycle, bottom cycle of Fig. 3 to generate electricity via 17 and CO2 can be used as working fluid, p. 2, para. 12) combined cycle power generation (Fig. 3) and liquefied natural gas (LNG) cold energy utilization (use LNG stored in 22), comprising 
a SOFC/GT hybrid power generation subsystem (top cycle of Fig. 3 to generate electricity via 13), 
a CO2 cycle subsystem (ORC cycle, bottom cycle of Fig. 3 to generate electricity via 17 and CO2 can be used as working fluid, p. 2, para. 12), 
an LNG cold energy utilization subsystem (18, 20, 21, 2, and using natural gas as a fuel in 10), 
a heating subsystem (6 and 7), 
wherein the CO2 cycle subsystem comprises a supercritical CO2 (SCO2) cycle (ORC cycle, bottom cycle of Fig. 3 to generate electricity via 17; CO2 can be used as working fluid and ORC cycle can be operated under supercritical condition, p. 2, para. 12); 
the SCO2 cycle comprises a waste heat boiler (15), a first electric generator (17), an SCO2 turbine (16);  
the waste heat boiler (15) is configured to receive exhaust (produced by 11) from a third preheater (8) to heat a working fluid CO2 (CO2 can be used as working fluid, p. 2, para. 12) in the SCO2 cycle (ORC cycle, bottom cycle of Fig. 3 to generate electricity via 17; CO2 can be used as working fluid and ORC cycle can be operated under supercritical condition, p. 2, para. 12); 
in the SCO2 cycle, the SCO2 turbine (16) is configured to receive the working fluid CO2 in the SCO2 cycle (ORC cycle, bottom cycle of Fig. 3 to generate electricity via 17; CO2 can be used as working fluid and ORC cycle can be operated under supercritical condition, p. 2, para. 12) that has been heated by the waste heat boiler (15) and do work to drive the first electric generator (17) to generate electricity; 
DAI (CN402) does not teach an organic Rankine cycle (ORC), a CO2 capture and air conditioning cooling subsystem, wherein the CO2 cycle subsystem comprises a transcritical CO2 (TCO2) cycle, the SCO2 cycle comprises a gas cooler, and an SCO2 compressor; the gas cooler is configured to receive exhaust from the SCO2 turbine to heat a working fluid CO2 in the TCO2  cycle; the SCO2 compressor is configured to receive exhaust from the gas cooler in the SCO2 cycle for compression; the waste heat boiler is configured to receive the exhaust discharged from the SCO2 compressor for reheating so that one supercritical CO2 cycle is completed.  
However, Wang Xurong teaches a CO2 cycle subsystem (Fig. 1) comprises 
a supercritical CO2 (SCO2) cycle (top cycle of Fig. 1) and a transcritical CO2 (TCO2) cycle (bottom cycle of Fig. 1), 
wherein the transcritical CO2 (TCO2) cycle (bottom cycle of Fig. 1) is attached to the supercritical CO2 (SCO2) cycle (top cycle of Fig. 1); 
the SCO2 cycle comprises a heat exchanger (LTR), a first electric generator (G in top cycle of Fig. 1), an SCO2 turbine (Turbine 1), a gas cooler (Pre-cooler 1), and an SCO2 compressor (Main compressor); 
the gas cooler (Pre-cooler 1) is configured to receive exhaust (working fluid CO2 in SCO2 cycle, see claim interpretation at 112b rejection; stream 6) from the SCO2 turbine (Turbine 1) to heat a working fluid CO2 in the TCO2 cycle (stream 04); 
the SCO2 compressor (Main compressor) is configured to receive exhaust (working fluid CO2 in SCO2 cycle 6, see claim interpretation at 112b rejection; stream 9) from the gas cooler (Pre-cooler 1) in the SCO2 cycle for compression; 
the heat exchanger (LTR) is configured to receive the exhaust (working fluid CO2 in SCO2 cycle 6, see claim interpretation at 112b rejection; stream 2) discharged from the SCO2 compressor (Main compressor) for reheating.
the SCO2 turbine (Turbine 1) is configured to receive the working fluid CO2 (stream 3a) in the SCO2 cycle that has been heated by the heat exchanger (LTR) and do work to drive the first electric generator (G in top cycle of Fig. 1) to generate electricity, so that one supercritical CO2 cycle is completed.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) to incorporate the teaching of Wang Xurong to attach such a TCO2 cycle (Wang Xurong, bottom cycle of Fig. 1) to the SCO2 cycle (DAI (CN402), bottom cycle of Fig. 3) via a gas cooler (Wang Xurong, Pre-cooler 1), and add an SCO2 compressor (Wang Xurong, Main compressor) between the gas cooler (Wang Xurong, Pre-cooler 1) and the waste heat boiler (DAI (CN402), 15) to complete one supercritical CO2 cycle because such combined CO2 cycle has the minimum total cost rate, improved energy and exergy efficiencies and reduced total cost rate (Wang Xurong, 982, left col., para. 3). 
DAI (CN402) in view of Wang Xurong does not teach an organic Rankine cycle (ORC) and a CO2 capture and air conditioning cooling subsystem.
However, DAI (CN607) teaches a combined system (Fig. 5) comprising a SCO2 cycle (cycle to drive 5) and an organic Rankine cycle (cycle to drive 9), wherein a waste heat (produced by 1) heats a working fluid CO2 (via heat exchanger 3) in the SCO2 cycle (cycle to drive 5) and an organic working medium (via heat exchanger 12) in the organic Rankine cycle (cycle to drive 9). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong to incorporate the teaching of DAI (CN607) to add such organic Rankine cycle (ORC) (DAI (CN607), cycle to drive 9) to the combined cooling, heating and power system (DAI (CN402) Fig. 3) via a heat exchanger (DAI (CN607), 12) after the waste heat boiler (DAI (CN402), 15) to achieve energy saving and consumption reduction (DAI (CN607), [0004]). 
DAI (CN402) in view of Wang Xurong and DAI (CN607) does not teach a CO2 capture and air conditioning cooling subsystem.
However, CONLON teaches a CO2 capture (capture CO2 via 1110) and air conditioning cooling (cooling a vapor via 400) subsystem (Fig. 6), which is used to capture CO2 from an exhaust (produced by 600) of a combustion system (600), and the exhaust (Exhaust) is used as a heating source in an organic cycle (via 1010 Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong and DAI (CN607) to incorporate CONLON’s CO2 capture (CONLON. capture CO2 via 1110) and air conditioning cooling (CONLON, cooling a vapor via 400) subsystem (CONLON, Fig. 6) to capture CO2 from a flue gas produced by the waste heat boil (DAI (CN402), 15) to reduce greenhouse gases during operation (CONLON, p. 2, [0020]) for environmental, energy security, cost certainty and other reasons (CONLON, p. 2, [0014]). 

Regarding claim 2, DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON teaches the invention as claimed and as discussed above. DAI (CN402) further teaches wherein the SOFC/GT hybrid power generation subsystem (top cycle of Fig. 3 to generate electricity via 13) comprises an air compressor (3), a first preheater (6), an SOFC (10), a second preheater (7), a water pump (5), the third preheater (8), a mixer (9), an inverter (14), an afterburner (11), a gas turbine (12), and a second electric generator (13), wherein 
the air compressor (3) and the first preheater (6) are connected in series (Fig. 3) and then are connected to cathode (top block of 10) of the SOFC; 
the water pump (5) is connected to the third preheater (8), the second preheater (7) and the third preheater (8) are connected to the mixer (9), and the mixer (9) is connected to anode (top block of 10) of the SOFC; 
the SOFC (10) is connected to the inverter (14) to convert direct current to alternating current (p. 2, para. 10); 
the afterburner (11) is configured to receive exhaust from the cathode and exhaust from the anode of the SOFC (1st arrow from the top block of 10 and 2nd arrow from the bottom block of 10);
the gas turbine (12) is configured to receive high-temperature exhaust (p. 1, para. 6) from the afterburner (11) such that the high- temperature exhaust expands through the gas turbine to do work to drive the second electric generator (13) to generate electricity (p. 1, para. 6); and 
the first preheater (6), the second preheater (7), and the third preheater (8) are configured to receive exhaust from the gas turbine in sequence to preheat air, fuel, and water, respectively (p. 1, para. 6).  

Regarding claim 4, DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON teaches the invention as claimed and as discussed above. DAI (CN402) further teaches the heating subsystem (6 and 7) and an outlet (the bottom side of 15) of the waste heat boiler (15). 
DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON as discussed so far does not teach wherein the heating subsystem comprises a first heat exchanger; and the first heat exchanger is configured to receive flue gas discharged from an outlet of the waste heat boiler to provide heating for users.  
 However, DAI (CN607) further teaches a first heat exchanger (13); and the first heat exchanger (13) is configured to receive flue gas (produced by 1) to provide heating for users (LNG). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON to incorporate DAI’s (CN607) first heat exchanger (DAI (CN607), 13) to receive  flue gas (DAI (CN402), produced by 11) discharged from an outlet (DAI (CN402), the bottom side of 15) of the waste heat boiler (DAI (CN402), 11) to provide heating for users (DAI (CN402), LNG)  for the same reason as discussed in cl. 1 above.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN102628402)in view of Wang Xurong (Exergy and exergoeconomic analyses of a supercritical CO2 cycle for a cogeneration application), DAI (CN103161607), CONLON (20180094550) and further in view of CAA (Parallel Flow Condensers for Your vintage auto air Conditioning) and Yue Cao (Thermodynamic analysis and optimization of a gas turbine and cascade CO2 combined cycle).
	
Regarding claim 3, DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON teaches the invention as claimed and as discussed above. DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON discussed so far does not teach the TCO2 cycle comprises the gas cooler, a TCO2 turbine, a third electric generator, a first condenser, a second condenser, a third condenser, a working fluid CO2 pump, and a precooler; 
the gas cooler is configured to heat the working fluid CO2 in the TCO2 cycle;
the TCO2 turbine is configured to receive the working fluid CO2 in the TCO2 cycle that has been heated by the gas cooler and do work to drive the third electric generator to generate electricity; 
the first condenser, the second condenser, and the third condenser are configured to condense exhaust discharged from the TCO2 turbine; 
the first condenser, the second condenser, and the third condenser are connected to the working fluid CO2 pump, and the precooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the working fluid CO2 pump and cool a low- temperature cold store; and
the gas cooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the precooler and heat the working fluid CO2 in the TCO2 cycle by the working fluid CO2 in the SCO2 cycle, so that one transcritical CO2 cycle is completed.  
However, Wang Xurong further teaches the TCO2 cycle (bottom cycle of Fog. 1) comprises the gas cooler (Pre-cooler 1), a TCO2 turbine (Turbine 2), a third electric generator (G in the bottom cycle of Fig. 1), a condenser (Condenser), and a working fluid CO2 pump (Pump); 
the gas cooler (Pre-cooler 1) is configured to heat the working fluid CO2 in the TCO2 cycle (p. 973, left col., para. 1);
the TCO2 turbine (Turbine 2) is configured to receive the working fluid CO2 in the TCO2 cycle that has been heated by the gas cooler (p. 973, left col., para. 1) and do work to drive the third electric generator (G in the bottom cycle of Fig. 1) to generate electricity; 
the condenser (Condenser) is configured to condense exhaust discharged from the TCO2 turbine (p. 973, left col., para. 1); 
the condenser (Condenser) is connected to the working fluid CO2 pump (Pump).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON to incorporate Wang Xurong’s TCO2 cycle (Wang Xurong, bottom cycle of Fig. 1) to the SCO2 cycle (DAI (CN402), bottom cycle of Fig. 3) via a gas cooler (Wang Xurong, Pre-cooler 1) for the same reason as discussed in cl. 1 above.  
DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON does not teach a first condenser, a second condenser, a third condenser, a precooler; the precooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the working fluid CO2 pump and cool a low- temperature cold store; and the gas cooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the precooler and heat the working fluid CO2 in the TCO2 cycle by the working fluid CO2 in the SCO2 cycle, so that one transcritical CO2 cycle is completed.  
However, CAA teaches using parallel flow multiple condensers instead of one condenser to improve air conditioning system efficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607) and CONLON to incorporate the teaching of CAA to use a first condenser, a second condenser, and a third condenser, which are parallel-flow arranged (CAA, para. 3) instead of one condenser (Wang Xurong, Condenser) because such structure can dramatically increase system efficiency and increased fuel efficiency due to less engine wear (CAA, para. 5). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of condensers instead of one condenser, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being providing cooling to the working fluid CO2.
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view of CAA does not teach a precooler; the precooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the working fluid CO2 pump and cool a low- temperature cold store; and the gas cooler is configured to receive the working fluid CO2 in the TCO2 cycle that is discharged from an outlet of the precooler and heat the working fluid CO2 in the TCO2 cycle by the working fluid CO2 in the SCO2 cycle, so that one transcritical CO2 cycle is completed.  
However, Yue Cao teaches a combine waste heat recovery system (Fig. 1) comprising a SCO2 cycle (green cycle in Fig. 1), a TCO2 cycle (orange cycle in Fig. 1), and the TCO2 cycle and the SCO2 cycle are attached via a gas cooler (T-CO2 heater), wherein 
the TCO2 cycle further comprising a TCO2 turbine (T-CO2 turbine), a third electric generator (Generator III), a precooler (T-CO2 preheater); 
the precooler (T-CO2 preheater) is configured to receive the working fluid CO2 in the TCO2 cycle (orange line) that is discharged from an outlet (2t side of the T-CO2 pump) of the working fluid CO2 pump (T-CO2 pump) and cool a low-temperature (the waste heat exiting at 5g is lower than the waste heat exiting at 4g) cold store (the waste heat exiting 5g is a cold store, which store cool energy from the S-CO2 cycle, green cycle). 
the gas cooler (T-CO2 heater) is configured to receive the working fluid CO2 in the TCO2 cycle (orange line) that is discharged from an outlet (3t side of the T-CO2 preheater) of the precooler (T-CO2 preheater) and heat the working fluid CO2 in the TCO2 cycle (orange line) by the working fluid CO2 in the SCO2 cycle (green line); 
the TCO2 turbine (T-CO2 turbine) is configured to receive the working fluid CO2 (orange line) that is discharged from the gas cooler (T-CO2 heater) and drive the third generator (Generator III), so that one transcritical CO2 cycle is completed.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view of CAA to incorporate the teaching of Yue Cao to add such a precooler (Yue Cao, T-CO2 preheater) between the working fluid CO2 pump (Wang Xurong, Pump) and the gas cooler (Wang Xurong, Pre-cooler 1) in the T-CO2 cycle (Wang Xurong, bottom cycle of Fig. 1) because such structural arrangement can increase the efficiency for the combined cycle, be suitable for gas turbines of different power levels, and is favorable to counteract the influence of ambient temperature on the performance (Yue Cao, p. 203, Conclusion).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN102628402)in view of Wang Xurong (Exergy and exergoeconomic analyses of a supercritical CO2 cycle for a cogeneration application), DAI (CN103161607), CONLON (20180094550) and further in view of Oddmar Eiksund (Optimization of Pure-Component LNG Cascade Processes with Heat Integration).

	Regarding claim 5, DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON teaches the invention as claimed and as discussed above. DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON discussed so far does not teach wherein 
a working fluid R1150 is used in the ORC cycle subsystem;
the ORC cycle subsystem comprises a first heat exchanger, an evaporator, an R1150 turbine, a fourth electric generator, an R1150 condenser, a working fluid pump, and a second heat exchanger;
the evaporator is configured to receive flue gas discharged from an outlet of the first heat exchanger to heat the working fluid R1150 in the ORC cycle;
the R1150 turbine is configured to receive the working fluid R1150 discharged from an outlet at a working fluid R1150 side of the evaporator and do work to drive the fourth electric generator to generate electricity;
the R1150 condenser is configured to condense exhaust discharged from the R1150 turbine; 
the R1150 condenser is connected to the working fluid R1150 pump, and the second heat exchanger is configured to receive the working fluid R1150 discharged from an outlet of the working fluid R1150 pump; and 
the evaporator is configured to receive the working fluid R1150 discharged from the second heat exchanger to heat and evaporate the working fluid R1150, so that one working fluid R1150 cycle is completed.  
However, DAI (CN607) further teaches wherein 
a working fluid (organic working fluid turbine 8, p. 7, [0035]) is used in the ORC cycle subsystem (cycle to drive 9);
the ORC cycle subsystem (cycle to drive 9) comprises a first heat exchanger (3), an evaporator (12), an R1150 turbine (8), a fourth electric generator (9), an R1150 condenser (10), a working fluid pump (11), and a second heat exchanger (6);
the evaporator (12) is configured to receive flue gas (produced by 1) discharged from an outlet (top line’s left side of 3) of the first heat exchanger (3) to heat the working fluid in the ORC cycle (p. 8, [0039]);
the turbine (9) is configured to receive the working fluid discharged from an outlet (right side of bottom line in 12) at an ORC working fluid side (bottom line in 12) of the evaporator (12) and do work to drive the fourth electric generator (9) to generate electricity;
the condenser (10) is configured to condense exhaust (organic working fluid, see claim interpretation in 112b rejection above) discharged from the turbine (9); 
the condenser (10) is connected to the working fluid pump (11), and the second heat exchanger (6) is configured to receive the working fluid discharged from an outlet (left side in 11) of the working fluid pump (11); and 
the evaporator (12) is configured to receive the working fluid discharged (where at right side of bottom line in 6) from the second heat exchanger (6) to heat and evaporate the working fluid, so that one working fluid R1150 cycle is completed.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607) and CONLON to incorporate the further teaching of DAI (CN607) to add such a first heat exchanger (DAI (CN607), 3) and a second heat exchanger (DAI (CN607), 6) and apply such structure arrangement of the ORC cycle (DAI (CN607), cycle to drive 9) to the combined cooling, heating and power system (DAI (CN402), Fig. 3 and Wang Xurong, Fig. 1) for the same reason as discussed in cl. 1 above. 
	DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON does not teach a working fluid R1150. 
	However, Oddmar Eiksund teaches R1150 is one of the most common selections of pure-component refrigerant (p. 2, para. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607) and CONLON to incorporate the teaching of Oddmar Eiksund to use R1150 (Oddmar Eiksund, 2, para. 6) as a working fluid in the ORC cycle (DAI (CN607), cycle to drive 9) because R1150 is one of the most common selections of pure-component refrigerant (Oddmar Eiksund, p. 2, para. 6) to be used in energy-intensive industries to reduce CO2 emissions (Oddmar Eiksund, p. 1, para. 1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN102628402)in view of Wang Xurong (Exergy and exergoeconomic analyses of a supercritical CO2 cycle for a cogeneration application), DAI (CN103161607), CONLON (20180094550), Oddmar Eiksund (Optimization of Pure-Component LNG Cascade Processes with Heat Integration) and further in view of Chen (CN201909409). 
	Regarding claim 6, DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund teaches the invention as claimed and as discussed above. DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund discussed so far does not teach wherein
the CO2 capture and air conditioning cooling subsystem comprises an evaporator, a first separator, a first air conditioning cooler, a second heat exchanger, a second separator, a dry ice container, a third condenser, a third heat exchanger, a second air conditioning cooler, and a first ice container; 
the first separator is configured to: receive flue gas discharged from an outlet at a flue gas side of the evaporator, and separate the flue gas from water
the first air conditioning cooler is configured to receive the water to provide cooling for users; and 
the second heat exchanger is configured to: receive the flue gas, cool the flue gas by a working fluid R1150, and condense a CO2 gas in the flue gas into dry ice.  
However, DAI (CN607) further teaches an evaporator (12) that is using an organic working fluid in an ORC cycle (cycle to drive 9) to cool a flue gas (produced by 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund to incorporate the further teaching of DAI (CN607) to apply such structure arrangement of the ORC cycle (DAI (CN607), cycle to drive 9) to the combined cooling, heating and power system (DAI (CN402), Fig. 3 and Wang Xurong, Fig. 1) for the same reason as discussed in cl. 1 above.
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund discussed so far does not teach wherein
the CO2 capture and air conditioning cooling subsystem comprises a first separator, a first air conditioning cooler, a second heat exchanger, a second separator, a dry ice container, a third condenser, a third heat exchanger, a second air conditioning cooler, and a first ice container; 
the first separator is configured to: receive flue gas discharged from an outlet at a flue gas side of the evaporator, and separate the flue gas from water
the first air conditioning cooler is configured to receive the water to provide cooling for users; and 
the second heat exchanger is configured to: receive the flue gas, cool the flue gas by a working fluid R1150, and condense a CO2 gas in the flue gas into dry ice.  
However, CONLON further teaches wherein
the CO2 capture (via 1100) and air conditioning cooling (cooling a vapor via 400) subsystem comprises an evaporator (1010), a first separator (920), a second heat exchanger (1100), a second separator (1110), a dry ice container (the dry ice may be collected on a scraped-surface heat exchanger requires a dry ice container to collect the dry ice, p. 9, [0098]), a third condenser (400), a third heat exchanger (the cold exhaust gas cools a storage medium prior to being discharged up the flue requires a third heat exchanger to complete this process, p. 9, [0098]), a second air conditioning cooler (thermal input in Fig. 6, and 1120 provide cooling to air liquefaction unit 100 requires a second air conditioning cooler to complete this process, p. 9, [0098]) and a first ice container (1120); 
the first separator (920) is configured to: receive flue gas discharged from an outlet (bottom side of 1010) at a flue gas side (the perpendicular line in 1010) of the evaporator (1010), and separate the flue gas (left side of 920) from water (Condensed Water);
the second heat exchanger (1100) is configured to: receive the flue gas (via left side of the top line in 1100), cool the flue gas by a working fluid (High Pressure Liquid Air), and condense a CO2 gas in the flue gas (top line in 1100) into dry ice (p. 9, [0098] and exit system via 1110).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund to incorporate the further teaching of CONLON to add such CO2 capture (CONLON. capture CO2 via 1110) and air conditioning cooling (CONLON, cooling a vapor via 400) subsystem (CONLON, Fig. 6) to capture CO2 from a flue gas produced by the waste heat boil (DAI (CN402), 15) for the same reason as discussed in cl. 1 above.
	DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund discussed so far does not teach an R1150 working fluid, a first air conditioning cooler, and the first air conditioning cooler is configured to receive the water to provide cooling for users.
	However, Oddmar Eiksund further teaches R1150 is one of the most common selections of pure-component refrigerant (p. 2, para. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund to incorporate the further teaching of Oddmar Eiksund to use R1150 (Oddmar Eiksund, 2, para. 6) as a working fluid in the ORC cycle (DAI (CN607), cycle to drive 9) for the same reason as discussed in cl. 5 above. 
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund does not teach a first air conditioning cooler, and the first air conditioning cooler is configured to receive the water to provide cooling for users.
However, Chen teaches an energy-saving flue gas waste heat utilization cooling system (Fig. 1) to condense a condensed water (chilled water, [0026]) from a flue (1) and send the condensed water to a first air conditioning cooler (5) to provide cooling for users (air-conditioning system for green house ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and Oddmar Eiksund to incorporate the teaching of Chen to add a first air conditioning cooler (Chen, 5) configured to receive the water (CONLON, Condensed Water) to provide cooling for users (Chen, air-conditioning system for green house, [0004]) in order to improve the yield and quality of vegetables without large investment and electricity (Chen, [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN102628402)in view of Wang Xurong (Exergy and exergoeconomic analyses of a supercritical CO2 cycle for a cogeneration application), DAI (CN103161607), CONLON (20180094550) and further in view of Oddmar Eiksund (Optimization of Pure-Component LNG Cascade Processes with Heat Integration), Yun (CN106839563), Xiong (CN102967099) and Ding (CN205641713). 

	Regarding claim 9, DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON teaches the invention as claimed and as discussed above. DAI (CN402) further teaches wherein 
the LNG cold energy utilization subsystem (bottom cycle using LNG) comprises an LNG tank (22),
the combined cooling, heating and power system is configured to: 
feed a part of the natural gas (arrow into 2) discharged from an outlet (top side of right line in 20) of the fourth heat exchanger (20) into a second preheater (7) as a fuel of an SOFC (10) for preheating, and 
supply a remaining part of the natural gas (arrow into 21) discharged from the outlet of the (top side of right line in 20) of the fourth heat exchanger (20) to a gas network (21).  
DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON discussed so far does not teach wherein 
a merged natural gas
the LNG cold energy utilization subsystem comprises an LNG pump, an R1150 condenser, a first condenser, a second condenser, a fourth heat exchanger, a second ice container and a third air conditioning cooler; 
the LNG tank is connected to the LNG pump, 
the LNG cold energy utilization subsystem is configured to: 
(i) divide LNG from an outlet of the LNG pump into two parts such that: 
one part enters the R1150 condenser and the first condenser in sequence, and is reverted to a natural gas by absorbing heat in the R1150 condenser and the first condenser, and
an other part enters the second condenser and is reverted to a natural gas by absorbing heat in the second condenser; and 
(ii) merge the natural gas from the one part and the natural gas from the other part to form a merged natural gas after the natural gas from the  one part flows out of an outlet of the first condenser and the natural gas from the other part flows out of an outlet of the second condenser.
the fourth heat exchanger is configured to receive the merged natural gas and form ice by condensing water; 
the second ice container is configured to store the formed ice;
the third air conditioning cooler is configured to receive natural gas to produce cooling.
However, DAI (CN607) further teaches an LNG cold energy utilization subsystem (LNG, 14, 10) comprises an LNG tank (LNG block), an LNG pump (14) and a condenser (10); the LNG tank is connected to the LNG pump (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON to incorporate the further teaching of DAI (CN607) to add an LNG pump (DAI (CN607), 14) in organic Rankine cycle (ORC) (DAI (CN607), cycle to drive 9) for the same reason as discussed in cl. 1 above. 
DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON does not teach wherein
a merged natural gas
an R1150 working fluid
the LNG cold energy utilization subsystem comprises an LNG pump, an R1150 condenser, a first condenser, a second condenser, a fourth heat exchanger, a second ice container and a third air conditioning cooler; 
the LNG cold energy utilization subsystem is configured to: 
(i) divide LNG from an outlet of the LNG pump into two parts such that: 
one part enters the R1150 condenser and the first condenser in sequence, and is reverted to a natural gas by absorbing heat in the R1150 condenser and the first condenser, and
an other part enters the second condenser and is reverted to a natural gas by absorbing heat in the second condenser; and 
(ii) merge the natural gas from the one part and the natural gas from the other part to form a merged natural gas after the natural gas from the  one part flows out of an outlet of the first condenser and the natural gas from the other part flows out of an outlet of the second condenser.
the fourth heat exchanger is configured to form ice by condensing water; 
the second ice container is configured to store the formed ice;
the third air conditioning cooler is configured to receive natural gas to produce cooling; 
However, Yue teaches an LNG cold energy utilization subsystem using LNG as a cooling source in two parallel lines (6s) instead of using one line because the high requirements of the heat exchanger when transfers heat with LNG (p. 1, para. 5), wherein the top line comprising a condenser (top 1) and a first condenser (top 2); and the bottom line comprising a second condenser (bottom 1); the LNG cold energy utilization subsystem is configured to: 
(i) divide LNG from an outlet of an LNG tank (11) into two parts (one part goes to top line 6 and other part goes to bottom line 6) such that:
one part enters the condenser (top 1) and the first condenser (top 2) in sequence, and is reverted to a natural gas by absorbing heat in the condenser and the first condenser (p. 4, para. 2), and
an other part enters the second condenser (bottom 1) and is reverted to a natural gas by absorbing heat in the second condenser (p. 4, para. 2); and 
(ii) merge the natural gas from the one part (top line 6) and the natural gas from the other part (bottom line6) to form a merged natural gas (p. 4, para. 2) after the natural gas from the one part flows out of an outlet (left side) of the first condenser (top 2) and the natural gas from the other part flows out of an outlet (left side) of the second condenser (bottom 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), and CONLON to incorporate the teaching of Yue to replace the condenser (DAI (CN607), 10) with the two parallel lines structure (Yue, 6s), wherein the top line comprising a condenser (Yue, top 1) and a first condenser (Yue, top 2); the bottom line comprising a second condenser (Yue, bottom 1); a merged natural gas (Yue, p. 4, para. 2) a downstream process system (Yue, p. 4, para. 2) because such structure make full use of the cold energy generated in the liquefied natural gas gasification process and reduces the cost of the heat exchange equipment (Yue, p. 1, para. 8).
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view of Yue does not teach an R1150 working fluid; the LNG cold energy utilization subsystem comprises a fourth heat exchanger configured to form ice by condensing water, a second ice container configured to store the formed ice and a third air conditioning cooler configured to receive natural gas to produce cooling; 
However, Xiong teaches a cascade system (Fig. 1) using LNG as a cooling source to cool an ORC cycle (cycle with 2), a cold storage plant cycle (cycle with 5), and an air-conditioning cycle (cycle with 6), wherein the cold storage plant cycle comprising a fourth heat exchanger (5); the air-conditioning cycle comprising a third air conditioning cooler (6); and the third air conditioning cooler configured to receive natural gas (LNG) to produce cooling (p. 6. (5)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view Yue to add Xiong’s cold storage plant cycle (Xiong, cycle with 5) and an air-conditioning cycle (Xiong, cycle with 6) as a downstream process system (Yue, p. 4, para. 2), wherein the cold storage plant cycle comprising a fourth heat exchanger (Xiong, 5) and the air-conditioning cycle comprising a third air conditioning cooler (Xiong, 6) configured to receive natural gas discharged from an outlet of the fourth heat exchanger (Xiong, 5) to produce cooling (Xiong, p. 6. (5)) to optimize the energy structure and reduce carbon dioxide emissions by saving initial investment and operating costs of the refrigerator for the cold storage while saving more than 1/3 of the power consumption (Xiong, p. 1, para. 6).
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view of Yue and Xiong does not teach an R1150 working fluid, a fourth heat exchanger configured to form ice by condensing water, a second ice container configured to store the formed ice. 
Ding teaches an LNG cold energy ice making system including an LNG evaporator (20), an ice maker (50), wherein the ice maker including a second ice container (ice bucket 52), and the second ice container is configured to store ice formed by cooling water (water injector 53 is used to inject water). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view of Yue and Xiong with the teaching of Ding’s ice maker to use the LNG cold energy (Xiong, cycle with 5) to make ice via the fourth heat exchanger (Xiong, 5) and store ice formed by cooling water (Ding, water injector 53 is used to inject water) in a second ice container (Ding, 52) because such ice maker is a high-performance ice-making LNG system (Ding. p. 1, utility model content) comparing to the present industrial ice-making plants results in a long time and low energy utilization (Ding, p. 1, background technique). 
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON and further in view of Yue and Xiong does not teach an R1150 working fluid. 
However, Oddmar Eiksund teaches R1150 is one of the most common selection of pure-component refrigerant (p. 2, para. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607) and CONLON to incorporate the teaching of Oddmar Eiksund to use R1150 (Oddmar Eiksund, 2, para. 6) as a working fluid in the ORC cycle (DAI (CN607), cycle to drive 9) because R1150 is one of the most common selection of pure-component refrigerant (Oddmar Eiksund, p. 2, para. 6) to be used in energy-intensive industries to reduce CO2 emissions (Oddmar Eiksund, p. 1, para. 1). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN102628402) in view of Wang Xurong (Exergy and exergoeconomic analyses of a supercritical CO2 cycle for a cogeneration application), DAI (CN103161607), CONLON (20180094550), Oddmar Eiksund (Optimization of Pure-Component LNG Cascade Processes with Heat Integration), Chen (CN201909409) and further in view of Ding (CN205641713). 
	 
Regarding claim 10, DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen teaches the invention as claimed and as discussed above. 
DAI (CN402) further teaches a fourth heat exchanger (20) is configured to store cold energy (cold energy from LNG) by using LNG as a cooling source in a cold storage (cold storage heat exchanger 20 requires a cold storage).
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen discussed so far does not teach wherein the fourth heat exchanger makes ice and a second ice container is configured to store the ice formed by cooling water; the dry ice container is capable of providing dry ice to users, the third heat exchanger is configured to store cold energy by making ice, and the first ice container and the second ice container are configured to provide the ice to users.   
However, CONLON further teaches a dry ice container (the dry ice may be collected on a scraped-surface heat exchanger requires a dry ice container to collect the dry ice, p. 9, [0098]), the third heat exchanger (the cold exhaust gas cools a storage medium prior to being discharged up the flue requires a third heat exchanger to complete this process, p. 9, [0098]) is configured to store cold energy by making ice (p. 9, [0098]), the first ice container (1120) is configured to store the ice formed by cooling water (storage medium in 1120 including water-ice mixture, p. 9, [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen to incorporate CONLON’s CO2 capture (CONLON. capture CO2 via 1110) and air conditioning cooling (CONLON, cooling a vapor via 400) subsystem (CONLON, Fig. 6) to capture CO2 from a flue gas produced by the waste heat boil (DAI (CN402), 15) for the same reason as discussed in cl. 6 above.
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen as discussed so far does not teach wherein the fourth heat exchanger makes ice and a second ice container is configured to store the ice formed by cooling water; the dry ice container is capable of providing dry ice to users and the first ice container and the second ice container are configured to provide the ice to users.   
However, MPEP 2114 (II) provides that apparatus claims (i.e. the dry ice container, the first ice container, and the second ice container,) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. capable of providing dry ice and ice to users), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen as discussed above).
DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen does not teach wherein the fourth heat exchanger makes ice and a second ice container is configured to store the ice formed by cooling water.
However, Ding teaches an LNG cold energy ice making system including a fourth heat exchanger (LNG evaporator 20), an ice maker (50), wherein the ice maker including a second ice container (ice bucket 52), and the second ice container is configured to store ice formed by cooling water (water injector 53 is used to inject water). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide DAI (CN402) in view of Wang Xurong, DAI (CN607), CONLON, Oddmar Eiksund, and Chen with the teaching of Ding’s ice maker to use an LNG cold energy to make ice via the fourth heat exchanger (DAI (CN402), 20) and store ice formed by cooling water (Ding, water injector 53 is used to inject water) in a second ice container (Ding, 52) because such ice maker is a high-performance ice-making LNG system (Ding. p. 1, utility model content) comparing to the present industrial ice-making plants results in a long time and low energy utilization (Ding, p. 1, background technique). 

Potentially Allowable Subject Matter
Claims 7 and 8 would potentially be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of potentially allowable subject matter:
Regarding Claim 7, the prior art of record does not teach in combination with the other limitations of the independent claim as could be best interpreted under 112b: the third condenser is configured to receive the flue gas discharged from the second separator to condense the working fluid CO2 in the TCO2 cycle.  
Claim 8 depends on claim 7.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered.
With respect to Applicant’s arguments about Allowable Subject Matter previously set forth in Office Action mailed 04/22/2022 are moot because a new ground of rejection within new references are applied in the current Office Action, necessitated by amendment. See details at the appropriate locations. 
	The amended drawing has overcome the objection previously set forth, and is accepted. 
The amended abstract has overcome the objection previously set forth. 
With respect to Applicant’s arguments against the Claim Objection and the 112b Rejection, a new Claim Objection and a new 112b rejection are applied, see details at appropriate sections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741 
                                                                                                                                                                                                       /EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741